DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 17 December 2020 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending and under examination.
Claims 1-8 and 20 are currently under examination.
Claims 9-19 are currently withdrawn.

Status of Rejections
The rejection of claims 1-8 and 20 under 35 U.S.C. 103(a) is herein withdrawn due to Applicant’s Amendment filed 17 December 2020
New rejections are provided herein.

Claim Interpretation
Applicant provided amended claim limitation of “the flexible circuit including a first end and an opposing second end, and a surface extending from the first end and the second end” in the preamble of claims 1 and 20, thereby establishing what is be treated, i.e. the surface. The amendment arbitrarily established a first/second ends, without fixation to any particular 

    PNG
    media_image1.png
    269
    683
    media_image1.png
    Greyscale

While this established support in accordance with 35 U.S.C. 112(a), it is not indicative of the broadest reasonable interpretation of the instant claim language. Particularly, any such flexible circuit may be indicated to have a first/second end with a surface interposed therebetween. For example, Fig. 2 may also be annotated as follows indicating a first and second end in accordance with the instant claim language:	
    PNG
    media_image2.png
    406
    768
    media_image2.png
    Greyscale

The Examiner felt necessary to establish the broadest reasonable interpretation of the instant claim language, insomuch as it arbitrarily defines a surface to be treated between the first and second end.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 20, the phrase “a second flow of the gas separate from the electrode between the electrode and the surface of the flexible circuit” is indefinite. It is unclear how a flow of gas “separate from the electrode” is also at a location “between the electrode…”.Further, the phrase “the gas” explicitly antecedently refers to the “a gas” which penetrated an electrodes” This antecedent thus further limits the gas which flows penetrating the electrode to be “separate from the electrode”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2004/0045578) in view of Spurlin et al (US 2015/0376792 A1) and Tsuji et al (US 2009/0186167 A1).
As to claim 1, Jackson discloses a method of producing a flexible circuit the flexible circuit including a first end and an opposing second end, and a surface extending from the first end and the second end (inherent to any surface processed, See below), comprising:

	Directing a flow of gas between an electrode and the surface of the flexible circuit
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas.
	And moving a web containing the flexible circuit through the flow of gas which is one process of multiple processes performed on the web to manufacture the flexible circuit (Fig. 10).
	Jackson discloses the explicit contaminations from etching treatments (Table 1 Type A1, , [0024]) specifically to remove etching residues in forming IC wafers in preparation for a resist coating ([0088]), thus it would have been obvious to one of ordinary skill in the art to have performed a method step of performing an etching processed before the plasma treatment since Jackson discloses the plasma treatment may be performed after an etching process to remove etching residues. Jackson discloses an arbitrary circuit for example, that satisfied treatment 
    PNG
    media_image3.png
    493
    583
    media_image3.png
    Greyscale

	Spurlin discloses a method of producing a flexible circuit comprising:
	where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit (Fig. 6B #620b)
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas (Fig. 6b #612b).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the atmospheric plasma method of Spurlin to produce the atmospheric plasma in Jackson because it is easy to integrate or retrofit with other processing 
	Jackson, as modified by Spurlin, fails to explicitly disclose a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit.
	Tsuji discloses using a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit when processing a plate substrate (Fig. 10 #35 admitting gas 8).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a second flow of gas as taught by Tsuji in the method of Jackson, as modified by Spurlin, because it allows to evenly carry out plasma processing on a flat surface with a large are at a time (Tsuji [0102]).

As to claim 7, Jackson further discloses wherein the atmospheric plasma may consist essentially of oxygen ([0100], [0109]).

As to claim 8, Jackson further discloses wherein the flexible circuit is produced by web processing and the surface of the flexible circuit is treated with the atmospheric plasma as the circuit moves through the atmospheric plasm (See Fig. 10).

Claim(s) 1, 2, and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (US 2016/0057867 A1) in view of Spurlin et al (US 2015/0376792 A1), Miyazaki et al (US 6,106,688), and Tsuji et al (US 2009/0186167 A1).

As to claim 1, Yamauchi discloses a method of producing a flexible circuit the flexible circuit including a first end and an opposing second end, and a surface extending from the first end and the second end (inherent to any surface processed, See below)

    PNG
    media_image4.png
    225
    797
    media_image4.png
    Greyscale
 	comprising:
	Treating an entire surface of the flexible circuit (Title) with a plasma treatment (Fig. 5F). Yamauchi fails to explicitly disclose where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas.
	Yamauchi further discloses wherein an etching process is performed before the plasma treatment, which is one process of multiple processes performed on the web to manufacture the flexible circuit (Fig. 4D).
	Yamaguchi fails to explicitly disclose using a web process and forming the atmospheric plasma as instantly claimed.
	Spurlin discloses a method of producing a flexible circuit comprising:
	where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit (Fig. 6B #620b)

	Miyazaki discloses using a web based processing process for the formation of suspension components (Abstract, and partially shown in Figs. 6 showing the web, 9 13).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the atmospheric plasma method of Spurlin to produce the plasma in Yamauchi because it is easy to integrate or retrofit with other processing tools ([0153]) and is recognized for the intended purposes of forming an atmospheric plasma to clean surfaces (See MPEP 2144.07). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a web processing through each process step as taught by Miyazaki informing the suspension components of Yamauchi because said method is a recognized method of processing means to achieve the predictable result of forming suspension components (See MPEP 2144.07) with the advantage of mass-producing them via a series of processing performed even if the processing sections are, enhanced yield, and batch processing (Miyazaki col. 10 lines 22-38).
	Yamauchi, as modified by Spurlin and Miyazaki, fails to explicitly disclose a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit.
	Tsuji discloses using a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit when processing a plate substrate (Fig. 10 #35 admitting gas 8).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a second flow of gas as taught by Tsuji in the method of 

As to claim 2, Yamauchi further discloses forming wherein the flexible circuit includes a flexible metal substrate (#2 in figured) and a dielectric polymer layer disposed on the metal substrate (#3 in figures), the method further comprising: forming at least one opening in the dielectric polymer layer to expose a portion of a surface of the metal substrate (Fig. 4D); treating the exposed portion of the surface of the metal substrate with the atmospheric plasma to remove contaminants from the exposed portion of the metal substrate (where the plasma step is performed in Fig. 5F thus met through the combination above); depositing a seed layer on the dielectric polymer layer and the treated surface of the metal substrate (Fig. 5g #5a); and forming a plurality of conductive traces on the seed layer, wherein at least one of the conductive traces extends to the treated surface of the metal substrate to form an electrical contact between the conductive trace and the metal substrate (Fig. 5g #s 14/15 and traces seen in Fig. 1 and 2).


As to claim 5, Yamauchi  further discloses wherein the flexible circuit includes a flexible metal substrate (#2 in figures) and a dielectric polymer layer disposed on the metal substrate (#3 in figures) a plurality of conductive traces dielectric polymer layer, and treating the surface of the dielectric polymer layer with the atmospheric plasma layer, wherein the atmospheric plasma functionalizes the surface of the dielectric polymer layer (By virtue of Step 4F the layer is treated) and forming a dielectric polymer coating covering the plurality of conductive traces and 

Claim(s) 1 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tronnes et al (US 7,875,804 B1) in view of Spurlin et al (US 2015/0376792 A1), Miyazaki et al (US 6,106,688), and Tsuji et al (US 2009/0186167 A1).
As to claim 1, Tronnes discloses a method of producing a flexible circuit the flexible circuit including a first end and an opposing second end, and a surface extending from the first end and the second end (inherent to any surface processed, See below)
comprising:

    PNG
    media_image5.png
    510
    767
    media_image5.png
    Greyscale

	Treating an entire surface of the flexible circuit (Title) with an atmospheric plasma (Fig. 14 #508). Yamauchi fails to explicitly disclose where the plasma is formed by:

	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas.
	Tronnes further discloses wherein an etching process is performed before the plasma treatment, which is one process of multiple processes performed on the web to manufacture the flexible circuit (Fig. 3 and Fig. 20 step 902 or Fig. 14 step 502).
	Tronnes fails to explicitly disclose using a web process and forming the atmospheric plasma as instantly claimed.
	Spurlin discloses a method of producing a flexible circuit comprising:
	where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit (Fig. 6B #620b)
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas (Fig. 6b #612b).
	Miyazaki discloses using a web based processing process for the formation of suspension components (Abstract, and partially shown in Figs. 6 showing the web, 9 13).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the atmospheric plasma method of Spurlin to produce the atmospheric plasma in Tronnes because it is easy to integrate or retrofit with other processing tools ([0153]) and is recognized for the intended purposes of forming an atmospheric plasm (See MPEP 2144.07). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a web processing through each process step as taught by Miyazaki informing the suspension components of Tronnes because said method is a 
	Tronnes, as modified by Spurlin and Miyazaki, fails to explicitly disclose a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit.
	Tsuji discloses using a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit when processing a plate substrate (Fig. 10 #35 admitting gas 8).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a second flow of gas as taught by Tsuji in the method of Tronnes, as modified by Spurlin and Miyazaki, because it allows to evenly carry out plasma processing on a flat surface with a large are at a time (Tsuji [0102]).


As to claim 6, Tronnes discloses wherein the flexible circuit includes a flexible metal substrate (#112), a dielectric polymer layer disposed on the metal substrate (#116), a seed layer (#114), and a plurality of conductive traces disposed on the seed layer (#22), the method further comprising: forming at least one opening through the flexible metal substrate on a side opposite the dielectric polymer layer (Fig. 3); etching the dielectric polymer layer through the at least one opening to expose a portion of a surface of the seed layer of one of the plurality of conductive traces (Fig. 3 and Fig. 20 step 902 or Fig. 14 step 502); and treating the exposed portion of the surface of the seed layer with the atmospheric plasma, wherein the atmospheric plasma removes .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, as modified by Spurlin, Miyazaki, and Tsuji, in further view of Hsieh et al (US 2003/0164354 A1).
As to claim 3, Yamauchi further discloses wherein the flexible circuit includes a flexible metal substrate (#2 in figures) and a dielectric polymer layer disposed on the metal substrate (#3A), the method further comprising: depositing a seed layer on the dielectric polymer layer ([0153] “a Cu thin film”); covering a portion of the seed layer with a patterned photoresist layer ([0153] “dry film resist”); electroplating a conductive metal onto portions of the seed layer not covered by the photo resist layer to form a plurality of conductive traces ([0153] “electrolytic copper plating”); stripping away the patterned photoresist layer to expose the portion of the seed layer and etching away the exposed portion of the seed layer to expose a portion of a surface of the dielectric polymer layer ([0155]),
	However, Yamauchi, as modified by Spurlin, Miyazaki, and Tsuji, fails to explicitly disclose then treating the exposed surfaces of the dielectric polymer layer with the atmospheric plasma, wherein the atmospheric plasma removed conductive contaminants from the exposed portion of the surfaces of the dielectric polymer.
	Hsieh discloses performing a plasma cleaning after each etching step to clean the contaminants ([0088]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have repeated the atmospheric plasma step in Yamauchi, as modified by Spurlin, Miyazaki, and Tsuji, after the dielectric etching step as taught by Hsieh in order to prima facie obvious absent criticality in performing multiple cleaning steps to ensure complete cleaning after each process (See MPEP 2144.04VI B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi, as modified by Spurlin, Miyazaki, and Hsieh, in further view of Komatsubara et al (US 6,841,737 B2).
As to claim 4, Yamauchi, as modified by Spurlin, Miyazaki, Tsuji, and Hsieh, further disclose forming a subsequent gold plating layer on the terminal sections (Yamauchi [0129]) but fail to explicitly disclose forming through an electroless process.
	Komatsubara discloses plating of terminal portions of the suspension in applying a gold layer as the final layer on the terminal using an electroless process (col. 7 lines 27-34). Although Komatsubara discloses electrolytic is preferred, Komatsubara does not discourage the use of electroless plating, but rather explicit says said process is suitable for the intended use of performing the gold plating.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an electroless process as taught by Komatsubara to dispose the gold layer in the method of Yamauchi, as modified by Spurlin, Miyazaki, Tsuji, and Hsieh, because it is a recognized process for gold deposition onto suspension terminal contacts (See MPEP 2144.07).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2004/0045578) in view of Spurlin et al (US 2015/0376792 A1) and Sumi et al (US 6,022,805) and Tsuji et al (US 2009/0186167 A1).
As to claim 20, Jackson discloses a method of producing a flexible circuit the flexible circuit including a first end and an opposing second end, and a surface extending from the first end and the second end (inherent to any surface processed, See below)
	comprising:
 	Treating an entire surface of the flexible circuit ([0005], [0023], [0052] among others) with an atmospheric plasma (Fig. 2, [0019]) and treating the surface with a beam of ions ([0043])
	wherein the flexible circuit is produced by web processing and the surface of the flexible circuit is treated with the atmospheric plasma as the circuit moves through the atmospheric plasm and is treated with the ion beam as the flexible circuit moves through the ion beam (See Fig. 10).
	Jackson discloses the explicit contaminations from etching treatments (Table 1 Type A1, [0024]) specifically to remove etching residues in forming IC wafers in preparation for a resist coating ([0088]), thus it would have been obvious to one of ordinary skill in the art to have performed a method step of performing an etching processed before the plasma treatment since Jackson discloses the plasma treatment may be performed after an etching process to remove etching residues.
	Jackson fails to explicitly disclose where the plasma is formed by:
	Directing a flow of gas between an electrode and the surface of the flexible circuit
	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas.
	Or where the mean ion energy of the ion ranges from about 500 eV to about 1500 eV.
	Spurlin discloses a method of producing a flexible circuit comprising:
	where the plasma is formed by:

	And generating a voltage between the electrode and the flexible circuit to create a plasma from the gas (Fig. 6b #612b).
	Sumi discloses using ion bombardment at a mean ion energy of 20-1000 eV (Col. 14 claim 2).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the atmospheric plasma method of Spurlin to produce the atmospheric plasma in Jackson because it is easy to integrate or retrofit with other processing tools ([0153]) and is recognized for the intended purposes of forming an atmospheric plasma (See MPEP 2144.07). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the mean ion energy of Sumi in the method of Jackson because it allows for the removal of native oxides (col. 13 claim 1 Sumi).
	The limitation "wherein the flexible circuit is produced by web processing and the surface of the flexible circuit is treated with the beam of ions as the flexible circuit moves through the beam of ions and is treated with the atmospheric plasma as the flexible circuit moves through the atmospheric plasma after an etching process as one process of multiple processes performed during the web processing to manufacture the flexible circuit” is met via the rejection above as both processes are cited as used after an etching process.
	Jackson, as modified by Spurlin and Sumi, fails to explicitly disclose a second flow of gas separate from the electrode between the electrode and the surface of the flexible circuit.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a second flow of gas as taught by Tsuji in the method of Jackson, as modified by Spurlin and Sumi, because it allows to evenly carry out plasma processing on a flat surface with a large are at a time (Tsuji [0102]).

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument disagreeing with that the broadest reasonable interpretation is inconsistent with the instant specification, this argument is not persuasive as the passage Applicant’ cites to [0037] is absent any specific indication of first end or second end, but rather how the web moves through the system at a particular speed. Instant Figure 1 is completely silent at to any particular indication of first ends/second ends or the like. 
Applicant’s arguments towards the prior art rejections are of the as amended claim limitations of providing a second flow of the gas are not persuasive in light of newly cited Tsuji above.
In response to Applicant’s argument that Yamauchi is not combinable with Spurlin, because Yamauchi used a microwave plasma generated at a different pressure, this argument is not persuasive as the rejection at hand exchanges on method of cleaning, microwave plasma, with a different method of cleaning, atmospheric plasma. Such teaching does not teach away as the substitution accomplishes the same goal, that of cleaning residues.
In response to Applicant’s argument that Tronnes cannot describe or suggest the elements of the claim because it’s title, this argument is not persuasive as Applicant does not establish why it would not. The claims are drawn towards a method of making a flexible circuit and the lead suspension is a type of flexible circuit.
No further arguments are presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795